FERGUSON, Circuit Judge,
concurring:
I concur in Judge Fletcher’s opinion. I write separately to stress that government officials cannot discriminate in any manner, no matter how trivial the First Amendment expression may seem to be.
In Rutan v. Republican Party of Illinois, 497 U.S. 62, 76-77 n. 8, 110 S.Ct. 2729, 111 L.Ed.2d 52 (1990), the Supreme Court stated, “the First Amendment ... protects state employees not only from patronage dismissals but also from ‘even an act of retaliation as trivial as failing to hold a birthday party for a public employee ... when intended to punish her for exercising her free speech rights.’ ” (quoting the lower court opinion at 868 F.2d 943, 954 n. 4 (7th Cir.1989)). In other words, no government official can trivialize the First Amendment.